        Case 7:19-cv-01134-GMB Document 15 Filed 09/03/20 Page 1 of 20                                  FILED
                                                                                               2020 Sep-03 AM 09:34
                                                                                               U.S. DISTRICT COURT
                                                                                                   N.D. OF ALABAMA


                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ALABAMA
                            WESTERN DIVISION

MELINDA WILLIAMS,                                )
on behalf of E.C.,                               )
                                                 )
       Plaintiff,                                )
                                                 )
v.                                               )
                                                 )       Case No. 7:19-cv-1134-GMB
                                                 )
ANDREW M. SAUL, 1 Acting                         )
Commissioner, Social Security                    )
Administration                                   )
                                                 )
       Defendant.                                )

                               MEMORANDUM OPINION

       On June 21, 2016, Plaintiff Melinda Williams filed an application for

supplemental security income on behalf of her daughter, E.C., the claimant. E.C.’s

alleged disability onset date is October 20, 2014. Her application for benefits was

denied at the initial administrative level. Williams then requested a hearing before

an Administrative Law Judge (“ALJ”). The ALJ held a hearing on July 19, 2018.

He denied E.C.’s claims on September 7, 2018. Williams requested a review of the

ALJ’s decision by the Appeals Council, which declined review on June 19, 2019.

As a result, the ALJ’s decision became the final decision of the Commissioner of the


1
 Andrew M. Saul became the Commissioner of Social Security on June 5, 2019. Pursuant to Rule
25(d) of the Federal Rules of Civil Procedure, Saul is substituted for Nancy Berryhill as the proper
defendant in this case.
       Case 7:19-cv-01134-GMB Document 15 Filed 09/03/20 Page 2 of 20




Social Security Administration (the “Commissioner”) as of June 19, 2019.

      Williams’ case is now before the court for review pursuant to 42 U.S.C.

§§ 405(g) and 1383(c)(3). Under 28 U.S.C. § 636(c)(1) and Rule 73 of the Federal

Rules of Civil Procedure, the parties have consented to the full jurisdiction of a

United States Magistrate Judge.      Based on a careful review of the parties’

submissions, the relevant law, and the record as a whole, the court concludes that

the decision of the Commissioner is due to be reversed and remanded to the ALJ for

proceedings consistent with this opinion.

                          I. STANDARD OF REVIEW

      The court reviews a Social Security appeal to determine whether the

Commissioner’s decision “is supported by substantial evidence and based upon

proper legal standards.” Lewis v. Callahan, 125 F.3d 1436, 1439 (11th Cir. 1997).

The court will reverse the Commissioner’s decision if it is convinced that the

decision was not supported by substantial evidence or that the proper legal standards

were not applied. Carnes v. Sullivan, 936 F.2d 1215, 1218 (11th Cir. 1991). The

court “may not decide the facts anew, reweigh the evidence, or substitute its

judgment for that of the Commissioner,” but rather “must defer to the

Commissioner’s decision if it is supported by substantial evidence.” Miles v. Chater,

84 F.3d 1397, 1400 (11th Cir. 1997) (citation and internal quotation marks omitted).

“Even if the evidence preponderates against the Secretary’s factual findings, [the


                                            2
       Case 7:19-cv-01134-GMB Document 15 Filed 09/03/20 Page 3 of 20




court] must affirm if the decision reached is supported by substantial evidence.”

Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990). Moreover, reversal is not

warranted even if the court itself would have reached a result contrary to that of the

factfinder. See Edwards v. Sullivan, 937 F.2d 580, 584 n.3 (11th Cir. 1991).

      The substantial evidence standard is met “if a reasonable person would accept

the evidence in the record as adequate to support the challenged conclusion.”

Holladay v. Bowen, 848 F.2d 1206, 1208 (11th Cir. 1988) (quoting Boyd v. Heckler,

704 F.2d 1207, 1209 (11th Cir. 1983)). The requisite evidentiary showing has been

described as “more than a scintilla, but less than a preponderance.” Bloodsworth v.

Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983). The court must scrutinize the entire

record to determine the reasonableness of the decision reached and cannot “act as

[an] automaton[] in reviewing the [Commissioner’s] decision.” Hale v. Bowen, 831

F.2d 1007, 1010 (11th Cir. 1987). Thus, the court must consider evidence both

favorable and unfavorable to the Commissioner’s decision. Swindle v. Sullivan, 914

F.2d 222, 225 (11th Cir. 1990).

      The court will reverse the Commissioner’s decision on plenary review if the

decision applies incorrect law or fails to provide the court with sufficient reasoning

to determine that the Commissioner properly applied the law. Id. (citing Keeton v.

Dep’t of Health & Human Servs., 21 F.3d 1064, 1066 (11th Cir. 1994)). There is no

presumption that the Commissioner’s conclusions of law are valid. Id.


                                          3
       Case 7:19-cv-01134-GMB Document 15 Filed 09/03/20 Page 4 of 20




           II. STATUTORY AND REGULATORY FRAMEWORK

      An individual under the age of 18 is considered disabled if she shows a

“medically determinable physical or mental impairment, which results in marked

and severe functional limitations, and which can be expected to result in death or

that has lasted or can be expected to last for a continuous period of not less than 12

months.” 42 U.S.C. § 1382c(a)(3)(C)(i). A physical or mental impairment is “an

impairment that results from anatomical, physiological, or psychological

abnormalities which are demonstrated by medically acceptable clinical and

laboratory diagnostic techniques.” 42 U.S.C. § 423(d)(3). The claimant bears the

burden of proving that she is disabled, and she is responsible for producing evidence

sufficient to support her claim. See Ellison v. Barnhart, 355 F.3d 1272, 1276 (11th

Cir. 2003).

      For claimants under the age of 18, a determination of disability under the

Social Security Act requires a three-step analysis. 20 C.F.R. § 416.924(a). The

Commissioner must determine in sequence:

      (1) Is the child engaged in substantial gainful activity?
      (2) Are the child’s impairments severe?
      (3) Do the child’s impairments satisfy or medically equal one of the
          specific impairments set forth in 20 C.F.R. Pt. 404, Subpt. P,
          App. 1?

See Ware v. Colvin, 997 F. Supp. 2d 1212 (N.D. Ala. 2014).

      In determining whether an impairment or combination of impairments meets


                                          4
       Case 7:19-cv-01134-GMB Document 15 Filed 09/03/20 Page 5 of 20




a listing, “the ALJ must consider six domains which are broad areas of functioning

intended to capture all of what a child can and cannot do.” Bryant v. Soc. Sec.

Admin., 478 F. App’x 644, 645 (11th Cir. 2012) (internal citation and quotations

omitted). Those domains are: (1) acquiring and using information, (2) attending and

completing tasks, (3) interacting and relating with others, (4) moving about and

manipulating objections, (4) caring for yourself, and (5) health and physical well-

being. 20 C.F.R. § 416.926a(b)(1). “Functional equivalence is found if the child’s

impairment or combination of impairments results in marked limitations in two

domains of functioning or an extreme limitation in one domain.” Ware, 997 F. Supp.

2d at 1216 (internal citation and quotation omitted). “If the impairment(s) does not

satisfy the duration requirements, or does not meet, medically equal, or functionally

equal one of the Listings in the Regulations, a finding of not disabled will be reached

and the claim will be denied.” Id.

                        III. FACTUAL BACKGROUND

      E.C. was born on June 23, 2010 and was 8 years old at the time of the ALJ’s

decision. R. 13 & 164. She lives with her mother, brother, and grandmother in

Eutaw, Alabama. R. 165 & 465. Her primary complaint is an overactive thyroid.

R. 202. She has a goiter and suffers from advanced bone age and proptosis. Doc. 10

at 4; R. 21. E.C. has never engaged in any substantial gainful activity. R. 19.

      The ALJ held a hearing in E.C.’s case on July 19, 2018. E.C., Williams, and


                                          5
       Case 7:19-cv-01134-GMB Document 15 Filed 09/03/20 Page 6 of 20




their attorney testified at the hearing. The ALJ primarily asked questions of

Williams and the attorney. E.C. was in the third grade at the time of the hearing.

R. 75. She testified that reading was her favorite subject in school. R. 75. Williams

testified that their doctors had considered surgery for E.C.’s hyperthyroidism, but

had decided that she was too young. R. 78. Instead, the doctors hoped that

medication could shrink E.C.’s goiter. R. 78. Williams explained that E.C.’s thyroid

levels had been increasing even though she takes two 20 milligram pills of

methimazole per day. R. 21 & 79.

      Williams told the ALJ that E.C. was “not really outspoken, outgoing like other

little kids her age, and it kind of keeps her held back.” R. 80. Although E.C. has

never repeated a grade, she does have an Individualized Education Plan and is pulled

out of regular classes to attend special education classes. R. 81 & 83. She receives

specialized help for reading and math, and she is below grade level in both of these

subjects. R. 81. When E.C. does remain in her regular classes, either a teacher or

another student helps her with schoolwork. R. 83. Williams began to explain that

E.C. receives assistance because otherwise she “marks whatever” on her

assignments and sometimes does not finish her lessons. R. 83. The ALJ interrupted

Williams and asked, “Okay, but let—well what is in this IEP that’s different from

what you’re saying?” R. 83. When the attorney told him that he was trying to convey

a “snapshot” of what happens at school, the ALJ interrupted again, described the


                                         6
       Case 7:19-cv-01134-GMB Document 15 Filed 09/03/20 Page 7 of 20




content of E.C.’s IEP, and said, “that’s exactly what they’re saying in this IEP. So,

but I don’t think you’ve given me anything additional there. Anything further we

need to consider?” R. 84. The attorney declined, and the hearing was terminated at

that point. R. 84–85.

      Within the evidence before the ALJ is a psychological evaluation from Dr.

John R. Goff of Riverside Medical Center in Tuscaloosa, Alabama. R. 465. E.C.’s

therapist had recommended an evaluation, so her treating physician referred her to

Dr. Goff. R. 465. Dr. Goff completed the evaluation on February 23, 2017. R. 465.

He performed four tests on E.C.: (1) the Wechsler Intelligence Scale for Children,

(2) the Reitan-Indiana Aphasia Screening Test for Children, (3) the third edition of

the Wechsler Individual Achievement Test, and (4) the Quotient ADHD system.

R. 466.   Williams also completed the Pediatrics Symptom Checklist and the

Vanderbilt ADHD Parent Diagnostic Rating Scale. R 466. Dr. Goff determined that

E.C. was on the lower end of the borderline range of psychometric intelligence.

R. 466. He diagnosed her with pervasive developmental disorder and mathematics

disorder, and noted that her academic achievement and social adjustment should be

monitored. R. 469.

      The ALJ issued his decision on September 7, 2018. R. 29. He found that E.C.

suffers from the following severe impairments under 20 C.F.R. § 416.924(c):

Graves’ disease, borderline intellectual functioning, and learning disorder. R. 19.


                                         7
        Case 7:19-cv-01134-GMB Document 15 Filed 09/03/20 Page 8 of 20




The ALJ concluded that these severe impairments are more than slight abnormalities

and could have more than a minimal effect on E.C.’s ability to perform basic

activities. R. 19. The ALJ also noted that E.C. had a one-time diagnosis of disruptive

behavior disorder and a one-time diagnosis of autism spectrum disorder, but found

these impairments to be non-severe. R. 19. The ALJ concluded at step three of his

analysis that none of E.C.’s impairments (or a combination of her impairments)

satisfied or medically equaled the severity of one of those listed in the applicable

regulations. R. 20. The ALJ reached this conclusion because E.C. does not suffer

from an extreme limitation in any domain of function or a marked limitation in any

two domains of functioning. R. 29. Therefore, the ALJ determined that E.C. is not

disabled within the meaning of the Social Security Act. R. 29. Based on these

findings, the ALJ denied Williams’ claims on behalf of E.C.

                                IV. DISCUSSION

       Williams now presents two issues on appeal: (1) the ALJ erred in making a

diagnosis that was not made by any medical source in the record; and (2) the ALJ

erred in giving only partial weight to the opinion of Dr. Goff, the only examining

neuropsychologist, who reviewed the evidence of record and administered objective

testing, and whose opinions are consistent with the opinion of the teacher and with

the school records. Doc. 10 at 1–2. The court agrees with the second contention but

not the first.


                                          8
       Case 7:19-cv-01134-GMB Document 15 Filed 09/03/20 Page 9 of 20




A.    Medical Diagnosis

      Williams argues that it was improper for the ALJ to diagnose E.C. with

borderline intellectual functioning because a medical source never made that

diagnosis. Doc. 10 at 6. It is true that an ALJ “may not arbitrarily substitute his own

hunch or intuition for the diagnosis of a medical professional.” Wild v. Astrue, 581

F. Supp. 2d 1155, 1160 (N.D. Ala. 2008) (citing Marbury v. Sullivan, 957 F.2d 837,

841 (11th Cir. 1992) (Johnson, J. concurring)). But an ALJ’s assessment of a severe

impairment is not grounds for reversal simply because no physician made the same

diagnosis.

      For a child under the age of 18, a determination of disability under the Social

Security Act requires a three-step analysis. At step one, the ALJ determines whether

the child has engaged in any substantial gainful employment. See Ware, 997 F. Supp.

2d at 1212. At step two, the ALJ determines whether the child suffers from any

severe impairments. Id. At step three, the ALJ determines whether any of the child’s

impairments—severe or not—satisfy the criteria listed in the Social Security

regulations. Id.

      An “impairment is [] considered severe if it [] significantly limit[s] the

claimant’s physical or mental ability to do basic work activities.” Brady v. Heckler,

724 F.2d 914, 920 (11th Cir. 1984). Step two “acts as a filter; if no severe

impairment is shown the claim is denied, but the finding of any severe impairment,


                                          9
       Case 7:19-cv-01134-GMB Document 15 Filed 09/03/20 Page 10 of 20




whether or not it qualifies as a disability and whether or not it results from a single

severe impairment or a combination of impairments that together qualify as severe,

is enough to satisfy the requirement of step two.” Jamison v. Bowen, 814 F.2d 585,

588 (11th Cir. 1987); see also Hearn v. Comm’r, Soc. Sec. Admin., 619 F. App’x

892, 895 (11th Cir. 2015) (“Thus, the finding of any severe impairment, whether or

not it results from a single severe impairment or combination of impairments that

together qualify as ‘severe’ is enough to satisfy step two.”); Hamilton v. Colvin, 2016

WL 613888, at *3 (N.D. Ala. Feb. 16, 2016) (holding that “the ALJ could not have

committed any error at step two because he found that the claimant had a severe

impairment or combination of impairments and moved on to the next step in the

evaluation, which is all that is required at step two”). Thus, so long as the ALJ

concludes that at least one severe impairment exists, he must move to the third step

of the analysis and consider all of the claimant’s impairments, regardless of whether

the impairments meet the definition of “severe.” Consequently, any error at step two

is harmless if the ALJ finds a severe impairment and considers all the claimant’s

impairments in the later steps. See Hearn, 619 F. App’x at 895 (“Any error at step

two was harmless because the ALJ found in Hearn’s favor as to impairment, and the

ALJ properly noted that he considered Hearn’s impairments in the later steps.”). “In

other words, the ALJ’s failure to find a particular impairment severe is not reversible

error if the ALJ found other severe impairments.” Hamilton, 2016 WL 613888, at


                                          10
      Case 7:19-cv-01134-GMB Document 15 Filed 09/03/20 Page 11 of 20




*9 (citing Maziarz v. Sec’y of Health & Human Servs., 837 F.2d 240, 244 (6th Cir.

1987)).   Likewise, the ALJ’s finding that a claimant suffers from a severe

impairment for which she has not been diagnosed is harmless error as long as the

ALJ moves on from step two.

      Here, at step two of his analysis, the ALJ determined that E.C. suffers from

the severe impairments of Graves’ disease, borderline intellectual functioning, and

learning disorder. R. 19. Williams takes issue with the ALJ’s assessment of

borderline intellectual functioning when Dr. Goff and the other medical sources

never reached this conclusion. Doc. 10 at 8. She contends that the ALJ erred in

making a diagnosis that was not determined by any medical source in the record.

Doc. 10 at 7. To support this contention, Williams recites the legal standard

preventing an ALJ from substituting his judgment for that of a medical professional.

Doc. 10 at 8. She also alleges that Dr. Goff did not diagnosis E.C. with borderline

intellectual functioning because the fifth edition of the Diagnostic and Statistic

Manual of Mental Disorders no longer recognizes this condition, but she does not

back this allegation with any evidence. Doc. 10 at 8. Williams does not explain how

the ALJ substituted his judgment for that of the medical professionals by finding an

additional severe impairment that was not formally diagnosed.         Additionally,

Williams does not cite to any case law demonstrating that an ALJ is prevented from

assessing a claimant with an impairment at step two unless that impairment has been


                                        11
      Case 7:19-cv-01134-GMB Document 15 Filed 09/03/20 Page 12 of 20




medically diagnosed. She also does not explain how E.C. was harmed by the

borderline intellectual functioning assessment.     Ultimately, Williams has not

demonstrated that the ALJ’s finding at step two was legal error.

      In any event, “[s]tep two is merely a threshold inquiry.” McDaniel v. Bowen,

800 F.2d 1026, 1031 (11th Cir. 1986). It is a gatekeeper that “allows only claims

based on the most trivial impairments to be rejected,” id., and any error at step two

is harmless if the ALJ considers all of the claimant’s impairments at the step three.

See Hearn, 619 F. App’x at 895. That is exactly the scenario here. The ALJ found

that E.C. suffers from severe impairments at step two, so he moved on to step three

where he considered all of E.C.’s alleged impairments. R. 19. He considered E.C.’s

thyroid problems, Dr. Goff’s diagnoses of pervasive developmental disorder and

mathematics disorder, and the West Alabama Mental Health Center’s diagnosis of

disruptive behavior disorder. R. 20–23. The court concludes that––even if the ALJ’s

diagnosis had been improper in some way––the ALJ did not commit reversible error

at step two because he found at least one severe impairment and considered all of

E.C.’s alleged impairments in his analysis.

B.    Medical Opinion

      Williams contends that the ALJ erred by assigning only partial weight to the

opinion of the examining neuropsychologist. Doc. 10 at 9. The ALJ assigned partial

weight to the opinion of Dr. John R. Goff because “it is a solitary evaluation with


                                         12
      Case 7:19-cv-01134-GMB Document 15 Filed 09/03/20 Page 13 of 20




internal inconsistencies regarding developmental disorders.” R. 23.        The ALJ

allowed that Goff’s opinion “contains some objective test results.” R. 23. However,

the ALJ concluded that “Dr. Goff’s diagnosis is [] inconsistent with the reports of

the teacher and therapist.” R. 20. The court cannot ascertain whether this reasoning

is supported by substantial evidence.

      “In evaluating medical opinions, the ALJ considers many factors, including

the examining relationship, the treatment relationship, whether the opinion is amply

supported, whether the opinion is consistent with the record and the doctor’s

specialization.” Kelly v. Comm’r of Soc. Sec., 401 F. App’x 403, 407 (11th Cir. 2010)

(citing 20 C.F.R. §§ 404.1527(d) & 416.927(d)). The opinions of examining

physicians are given more weight than those of non-examining physicians, and the

opinions of treating physicians are given substantial weight unless the ALJ shows

good cause for not doing so. See id. “The opinions of non-examining, non-reviewing

physicians are entitled to little weight when contrary to those of an examining

physician, and taken alone, they do not constitute substantial evidence.” Forrester

v. Comm’r of Soc. Sec., 455 F. App’x 899, 901 (11th Cir. 2012).

      In the Eleventh Circuit, “the opinion of a physician who examined a claimant

on only one occasion is not entitled to great weight.” Jackson v. Soc. Sec. Admin.,

Comm’r, 779 F. App’x 681, 685 (11th Cir. July 29, 2019) (citing Crawford v.

Comm’r of Soc. Sec., 363 F.3d 1155, 1160 (11th Cir. 2004)). “As one-time


                                         13
        Case 7:19-cv-01134-GMB Document 15 Filed 09/03/20 Page 14 of 20




examiners, the physicians [are] not treating physicians, and the administrative law

judge [is] not required to afford special deference to their opinions.” Huntley v. Soc.

Sec. Admin, Comm’r, 683 F. App’x 830, 833 (11th Cir. 2017). But “[w]hile the

opinion of a one-time examining physician may not be entitled to deference,

especially when it contradicts the opinion of a treating physician, the opinion of an

examining physician is generally entitled to more weight than the opinion of a non-

examining physician.” Choquette v. Comm’r of Soc. Sec., 695 F. Supp. 2d 1311,

1330 (M.D. Fla. 2010).

        In any event, “the ALJ must state with particularity the weight given to

different medical opinions and the reasons therefor.” Winschel v. Comm’r of Soc.

Sec., 631 F.3d 1176, 1179 (11th Cir. 2011). This is because the “ALJ is not allowed

to make medical findings or indulge in unfounded hunches about the claimant’s

medical condition.” Smith v. Astrue, 641 F. Supp. 2d 1229, 1233 (N.D. Ala. 2009).

“In the absence of such a statement, it is impossible for a reviewing court to

determine whether the ultimate decision on the merits of the claim is rational and

supported by substantial evidence.” Id. (internal citation omitted). The court cannot

affirm the ALJ’s decision “simply because some rationale might have supported the

ALJ’s conclusion.” Winschel, 631 F.3d at 1179 (internal citation omitted). And the

conclusion must be supported by substantial evidence. See Phillips, 357 F.3d at

1241.


                                          14
       Case 7:19-cv-01134-GMB Document 15 Filed 09/03/20 Page 15 of 20




      Here, the ALJ was not required to afford Dr. Goff’s opinion great weight

because Dr. Goff is a one-time examiner. See Jackson, 779 F. App’x at 685 (“[T]he

opinion of a physician who examined a claimant on only one occasion is not entitled

to great weight.”). And it was appropriate for the ALJ to assign only partial weight

to Dr. Goff’s opinion as long as his reasons for doing so were supported by

substantial evidence. See Winschel, 631 F.3d at 1179. However, the ALJ failed to

provide sufficient reasoning for the court to determine whether substantial evidence

supports his decision to assign only partial weight to Dr. Goff’s opinion. The core

deficiency is that the ALJ did not provide enough explanation for the court to

understand how Dr. Goff’s report either is internally inconsistent or is inconsistent

with the therapist’s notes and the teacher’s function report.

      The court has reviewed the therapist’s notes. R. 418–64. And from what the

court can ascertain, these treatment notes are consistent with Dr. Goff’s opinion. For

example, E.C. met with psychologist Chastity Williams at the West Alabama Mental

Health Center to address anger management and communication skills from August

2016 through November 2016. R. 419 & 460. E.C.’s mother told the therapist that

E.C. had a history of angry outbursts, was combative when disciplined, and could

not explain why she reacted in a hostile way. R. 454. E.C.’s treatment goals were to

limit her angry outbursts and to learn communication skills. R. 449. At the West

Alabama Mental Health Center, E.C. participated in individual therapy sessions and


                                          15
       Case 7:19-cv-01134-GMB Document 15 Filed 09/03/20 Page 16 of 20




group therapy sessions. At her first individual session, the therapist noted that E.C.

was quiet and did not respond to open-ended questions. R. 437. During their second

session in September 2016, the therapist recorded that E.C. denied being angry at

home but was not talkative during the session. R. 434. During their third session in

late September, the therapist continued to note that E.C. had little to say. R. 425.

      In group sessions, the therapist noted that E.C. had to be prompted to talk.

R. 422 & 428. She would act in conformity with the group and did nothing

independently. R. 422 & 428. In addition to observing group therapy sessions, the

therapist met with one of E.C.’s teachers. R. 440. They discussed whether Williams’

concerns about E.C. aligned with the behavior E.C. displayed in school. R. 440.

They also talked about E.C.’s treatment goals. R. 440.

       In November 2016, the therapist discussed E.C.’s progress with her mother.

R. 420. The therapist continued to report that E.C. was quiet and had to be prompted

during every session. R. 420. She relayed that E.C. tends to agree with her

therapists’ statements and tries to blend into a group. R. 420. Her mother stated that

her behavior at home was completely different and that she was talkative, angry, and

prone to lying. R. 420. Despite any inconsistencies in E.C.’s behavior during therapy

and school, nothing in the therapist’s notes suggests that she did not credit Williams’

complaints of angry outbursts at home.

      The court also has reviewed the questionnaire completed by E.C.’s teacher.


                                          16
       Case 7:19-cv-01134-GMB Document 15 Filed 09/03/20 Page 17 of 20




R. 269–72. The teacher reported that E.C. was not on grade level with the rest of

her peers. R. 269. She wrote that “[m]ost of [E.C.]’s work was cut into sections and

it was read to her.” R. 269. E.C. could do some work independently, but the majority

of her assignments were read to her by a teacher or a classmate. R. 269. The teacher

indicated that E.C.’s attention span was short, and she had to be given instructions

repeatedly. R. 269. The teacher noted that E.C. was quiet and did not often open up

and talk to her. R. 269. The teacher also reported that E.C. did not socialize with her

peers. R. 270. She conveyed that E.C.’s “weaknesses are not [those] of a normal

student,” and she concluded that E.C. has extreme limitations in acquiring and using

information, and in attending and completing tasks. R. 270–71. She found that E.C.

had less than a marked limitation in interacting and relating with others, and no

limitation in moving about and manipulating objects, caring for herself, or health

and physical wellbeing. R. 272.

      Dr. Goff diagnosed E.C. with pervasive developmental disorder and

mathematics disorder. R. 469. He completed his evaluation on February 23, 2017.

R. 465. Dr. Goff did not have access to records pertaining to E.C.’s hyperthyroidism,

but he discussed E.C.’s condition with Williams. R. 465. He noted that E.C. looked

“remarkably older than her stated age” because of her size. R. 466. He reported that

E.C. was “very reticent in terms of talking” and that she “has a tendency to respond

with a sort of blank stare and is a bit difficult to get to respond.” R. 466. Dr. Goff


                                          17
      Case 7:19-cv-01134-GMB Document 15 Filed 09/03/20 Page 18 of 20




surmised that she was “concerned about perhaps getting the wrong answer, so it is

hard to elicit a response from her.” R. 466. Williams reported to Dr. Goff that E.C.

has had behavioral problems both at home and at school. R. 466. Based on the tests

he performed and the questionnaires Williams completed, Dr. Goff determined that

E.C. performs on the lower end of the borderline range of psychometric intelligence.

R. 466. He also concluded that E.C. has difficulty with interpersonal interactions.

R. 466. Dr. Goff found that E.C.’s drawings were poor and primitive. R. 467. He

reported that she cannot read at a second-grade level, and is unable to perform even

simple mathematical calculations. R. 467. He concluded that she had specific

difficulties with math. R. 467. He further determined that she is unable to deal with

some of the social aspects of school and has a severe learning disability for

mathematics that may be associated with her hyperthyroidism. R. 467.

      Dr. Goff recommended that Williams request evaluation for special education

services. R. 467. He advised against grade retention, but determined that E.C.

required special education services to advance to the second grade. R. 468. He

concluded that her behavior problems may be related to her inability to complete

math homework, and suggested that she be exempted from math homework

“because it is pretty much a waste of time and serves primarily as an irritant.”

R. 469. He noted that E.C. had “an odd and unusual style of interaction.” R. 469.

In addition to diagnosing E.C. with pervasive developmental disorder and


                                         18
       Case 7:19-cv-01134-GMB Document 15 Filed 09/03/20 Page 19 of 20




mathematics disorder, Dr. Goff recommended monitoring of her academic

achievement and social adjustment. R. 469.

      It is not readily apparent to the court why the ALJ found Dr. Goff’s opinion

either internally inconsistent or inconsistent with the opinion of the therapist and the

teacher. The teacher, the therapist, and Dr. Goff found that E.C. was reticent during

her interactions with them. R. 269, 437 & 466. Both the therapist and Dr. Goff

encountered difficulty in eliciting verbal responses from E.C. See R. 437 & 466.

Both the therapist and Dr. Goff considered Williams’ complaints about E.C.’s

behavioral problems and outbursts at home. R. 454 & 466. Dr. Goff’s opinion that

E.C. has difficulty with interpersonal interaction (R. 466) is broadly consistent with

the teacher’s observation that E.C. does not socialize with her peers (R. 270) and the

therapist’s observation that E.C. tries to blend in when in a group setting. R. 420.

Both the teacher and Dr. Goff determined that E.C. was not functioning at grade

level. R. 269 & 467. Dr. Goff’s diagnosis of mathematics disorder (R. 467) is

supported by the teacher’s finding that E.C’s “weaknesses are not of a normal

student.” R. 270. And there are no apparent internal inconsistencies in Dr. Goff’s

report. Without more explanation from the ALJ, the court is unable to ascertain what

inconsistencies he perceived and why these inconsistencies merited an assessment

of partial weight. Ultimately, the court cannot conclude that the ALJ’s decision to

assign partial weight to Dr. Goff’s opinion was “rational and supported by


                                          19
       Case 7:19-cv-01134-GMB Document 15 Filed 09/03/20 Page 20 of 20




substantial evidence.” See Winschel, 631 F.3d at 1179. Accordingly, the court must

reverse and remand.

                                V. CONCLUSION

      Based on the foregoing, the court concludes that the Commissioner’s decision

is not based upon the proper legal standards. The decision of the Commissioner

denying benefits therefore is due to be reversed and this matter remanded to the

Administrative Law Judge for the purpose of issuing a new disability determination

consistent with this opinion.

      A final judgment will be entered separately.

      DONE and ORDERED on September 3, 2020.


                                   _________________________________
                                   GRAY M. BORDEN
                                   UNITED STATES MAGISTRATE JUDGE




                                        20
